Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/20 has been entered.
Claims 1-7, 9, 12-13, and 15-21 are pending.  Claim 17 was previously indicated as allowable.
Response to Amendment/Arguments
Applicant has amended the claims with new limitations.
Applicant’s arguments, see pages 8-9, filed 11/2/20, with respect to independent claims 1, 9, 17, 18, and 21 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. The amended claims are allowable for reasons substantially as indicated (pages 8-9, 11/2/20).  In claims 1, 7, and 18 the prior art of record does not suggest the combination of the previous claim with the newly added limitations.  In claim 21, the prior art does not further disclose switching of the writing two data streams into separate super-plane-block structured from separate planes of a plurality of dies. Dependent claims to the above claims are also allowable for incorporating the limitations of the parent claims.  The closest prior art teach a solid state device having a plurality of dies comprising planes, form a super block having a collection of blocks per plane, and concurrently access the blocks of the super block.
Allowable Subject Matter
Claims 1-7, 9, 12-13, and 15-21 are allowed for reasons indicated above.
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAN NGUYEN/Primary Examiner, Art Unit 2138